Exhibit 10.2

 

 

Grantee:  Grant Date:  March 2, 2016

 

Number of Shares:  Vesting Day:  April 1

 

 

Dear              :

 

 

Re: Restricted Stock Award - Fiscal Year Ending December 31, 2016

 

I am pleased to inform you that SpartanNash Company, a Michigan corporation,
(“SpartanNash” or the “Company”) has granted to you the number of restricted
shares of SpartanNash’s Common Stock described above under the Company’s Stock
Incentive Plan of 2015 (the “Plan”).  By accepting this grant, you agree that
the restricted stock is subject to the terms and conditions of this letter and
the Plan (which are incorporated into this letter by reference).  If there is
any conflict between the terms of the Plan and this letter, the terms of the
Plan will control.

 

1.Restricted Stock Grant. SpartanNash grants to you shares of Company Common
Stock, no par value, all of which are subject to restrictions imposed under this
letter and the Plan (the “Restricted Stock”).  This grant of Restricted Stock
shall not confer any right to you to be granted Restricted Stock or other awards
in the future under the Plan.

 

2.Restrictions.  The Restricted Stock is subject to the following transfer and
forfeiture conditions (“Restrictions”), which will lapse, if at all, as
described in the “Lapse of Restrictions” section below.  The period during which
Restricted Stock is subject to the Restrictions imposed by the Plan and under
this letter is referred to in this letter as the “Restricted Period.”

 

a.Until the Restrictions lapse as set forth in paragraphs (a), (b), (c) or (d)
under Lapse of Restrictions below, the Restricted Stock generally is not
transferable by you except by will or according to the laws of descent and
distribution.  All rights with respect to the Restricted Stock are exercisable
during your lifetime only by you, your guardian, or your legal representative.  

 

b.Any shares of Restricted Stock for which the Restrictions have not lapsed will
automatically be forfeited without consideration upon the termination of your
employment with SpartanNash for any reason other than death, Disability or
Retirement.  Upon the termination of your employment with SpartanNash due to
your death, Disability or Retirement, the Restrictions applicable to any shares
of Restricted Stock will lapse in accordance with the applicable provisions set
forth in paragraphs (2) or (3) under Lapse of Restrictions
below.  Notwithstanding the foregoing, the Committee (as defined in the Plan)
reserves the right, in its

--------------------------------------------------------------------------------

sole discretion, to waive the Restrictions remaining on any or all such shares
of Restricted Stock at the time of termination of employment.

 

c.If you enter into Competition (as defined in the Plan) with SpartanNash, all
shares of Restricted Stock still subject to Restrictions will automatically be
forfeited without consideration.  The Committee (as defined in the Plan) or
officers designated by the Committee have absolute discretion to determine
whether you have entered into Competition with SpartanNash.

 

3.Lapse of Restrictions.

 

a.Except as otherwise provided in this letter, and so long as you remain
continuously employed by SpartanNash, 25% of the shares of Restricted Stock will
vest and the Restrictions will lapse with respect to such shares of Restricted
Stock on the Vesting Day set forth above in each of the next four years.

 

b.Notwithstanding anything to the contrary in this letter, upon termination of
your employment with SpartanNash due to your death or Disability (as defined in
the Plan) during the Restricted Period, the Restrictions applicable to any
shares of Restricted Stock will lapse automatically and the Restricted Stock
will vest and no longer be subject to forfeiture.

 

c.Notwithstanding anything to the contrary in this letter, upon termination of
your employment with SpartanNash due to your Retirement (as defined in the Plan)
during the Restricted Period, if you continue to comply with your
non-competition obligations under paragraph 2(c) above, the Restrictions
applicable to any shares of Restricted Stock will lapse and the shares will
continue to vest in accordance with the terms of the Plan and this letter.

 

d.Notwithstanding anything to the contrary in this letter or any agreement
between you and the Company, if a Change in Control (as defined in the Plan)
occurs at any time during the Restricted Period and prior to your termination of
employment, the Restrictions will be treated in accordance with Section 9 of the
Plan.

 

4.Shareholder Rights.During the Restricted Period, you shall have all voting,
dividend, liquidation, and other rights with respect to the Restricted Stock
held of record by you as if you held unrestricted Common Stock; provided,
however, that the unvested portion of any Restricted Stock award shall be
subject to any restrictions on transferability or risks of forfeiture imposed
pursuant to this letter or the Plan.  Any non-cash dividends or distributions
paid with respect to unvested Restricted Stock shall be subject to the same
restrictions as those relating to the Restricted Stock granted to you under this
letter agreement.  After the Restrictions applicable to the Restricted Stock
lapse, you shall have all shareholder rights, including the right to transfer
the shares, subject to such conditions as SpartanNash may reasonably specify to
ensure compliance with federal and state securities laws.

 

5.Uncertificated Shares.  Your shares of Restricted Stock are being issued
without a paper certificate.  The Restricted Stock will be registered in your
name in SpartanNash’s books and records and reflected on the account statements
issued to you by Morgan Stanley Smith

2

 

--------------------------------------------------------------------------------

Barney (or other financial intermediary).  The Company is formed under the laws
of the State of Michigan.  The Company will furnish to you upon request and
without charge a full statement of the designation, relative rights,
preferences, and limitations of the shares of each class authorized to be
issued, the designation, relative rights, preferences, and limitations of each
series so far as the same have been prescribed, and the authority of the
SpartanNash’s Board of Directors to designate and prescribe the relative rights,
preferences, and limitations of other series.  If you have any questions, please
contact the Company’s Director of Benefits.     

 

6.Certifications. You represent and warrant that you are acquiring the
Restricted Stock for your own account and investment and without any intent to
resell or distribute the Restricted Stock.  You shall not resell or distribute
the Restricted Stock after any Restricted Period except in compliance with such
conditions as SpartanNash may reasonably specify to ensure compliance with
federal and state securities laws.

 

7.Withholding.  SpartanNash is entitled to: (1) withhold and deduct from your
future wages (or from other amounts that may be due and owing to you from
SpartanNash), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to the
award of Restricted Stock, or (2) require you promptly to remit the amount of
such withholding to SpartanNash before taking any action with respect to the
Restricted Stock.  Upon your written authorization, withholding may be satisfied
by withholding Common Stock to be released upon vesting of and lapse of
restrictions with respect to shares of the Restricted Stock or by delivery to
SpartanNash of previously owned Common Stock.

 

8.Binding Effect; Amendment.  This letter and the Plan shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
heirs, successors and permitted assigns.  This letter agreement shall not be
modified except in a writing executed by you and SpartanNash.

 

9.Clawback.  This award is subject to the Company’s “clawback” policy providing
for the recovery of incentive compensation that the Company, or as may be
required under applicable law, rule or regulation.  

 

10.Prohibition on Hedging or Pledging.  This award is subject to the Company’s
policy prohibiting pledging of the Company’s stock and transactions that are
designed to hedge or offset declines in the market value of the Company’s
stock.    

 

11.Miscellaneous.

 

a.This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan.  The Committee shall have the right to impose such restrictions on any
shares acquired pursuant to this letter, as it may deem advisable, including,
without limitation, restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares.  It

3

 

--------------------------------------------------------------------------------

is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this letter, all of which shall be binding upon
you. 

 

b.The Board may terminate, amend, or modify the Plan in accordance with the
terms of the Plan.

 

c.You agree to take all steps necessary to comply with all applicable provisions
of federal and state securities laws in exercising your rights under this
letter.  This letter shall be subject to all applicable laws, rules, and
regulations, Nasdaq Marketplace Rules and to such approvals by any governmental
agencies, The Nasdaq Stock Market or any other national securities exchanges as
may be required.

 

d.To the extent not preempted by federal law, this letter shall be governed by,
and construed in accordance with, the laws of the state of Michigan.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

Dennis Eidson

 

President & Chief Executive Officer

 

 

 

 

4

 